DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4-5, 13, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jani K. Knaappila U.S. Patent Application No. 2018/0176776 (hereinafter Knaappila).

Regarding claim 1, Knaappila discloses a communication system (Communication devices, Figures 1- 4) including a communication apparatus Receiving device 302, Figure 3) and a communication terminal (Transmitting BLE device 304, Figure 3) which are able to perform wireless communication with each other (Receiving a BLE signal 307 transmitted from the antenna 350 of another transmitting BLE device 304 that is located within wireless communication signal range of BLE device 302; paragraph 33, Figure 3), 
	the communication apparatus comprising: 
	a first wireless communication interface conforming to a Bluetooth standard (An interface with other BLE devices connected to Bluetooth smart module 200; paragraphs 6, 29, Figure 2) and including a plurality of antennas (Antennas 197, Figure 1), and 
	the communication terminal comprising: 
	a second wireless communication interface conforming to the Bluetooth standard (A BLE module 100; paragraph 6, Figure 1); and 
	one or more controllers (Central processing units (CPUs), processors; paragraph 22, Figure 1) configured to: acquire angle information and radio field intensity information based on a result of a plurality of radio waves respectively emitted from the plurality of antennas having been received by the second wireless communication interface (A receiving BLE device 302 that includes components of a Bluetooth smart module 200, including an antenna array 197 that is receiving a BLE signal 307 transmitted from the antenna 350 of another transmitting BLE device 304 that is located within wireless communication signal range of BLE device 302; paragraph 33, Figure 3); and 
BLE controller 230 may pass the determined received signal AoA (α) and the predefined maximum allowable angle for use in an initial authentication process; paragraphs 7, 55, Figure 5-6).

Regarding claim 4, Knaappila discloses the communication system according to claim 1, wherein at least one radio wave which the first wireless communication interface emits includes information indicating the predetermined condition (paragraphs 39-40 of Knaappila).

Regarding claim 5, Knaappila discloses the communication system according to claim 1, wherein information indicating the predetermined condition is information indicating an area based on which to start establishment of connection (Figure 3, predefined range 375 (i.e. information indicating the predetermined condition is information indicating an area) and Paragraphs 38, 55 of Knaappila).

	Regarding claim 13, Knaappila discloses the communication system according to claim 1, wherein the plurality of antennas includes four antennas (antenna array 197 having multiple antenna elements; paragraph 24, Figures 1, 3 and 4B).

Claim 18 has been analyzed and rejected w/r to claim 1 above.	

Regarding claim 19, claim 19 is the method claim of device claim 18.  Therefore, method claim 19 is rejected for the reason given in device claim 18.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Knaappila in view of Kainulainen et al. U.S. Patent Application No. 2012/0178471 (hereinafter Kainulainen).
Regarding claim 2, Knaappila discloses the communication system according to claim 1. 
Knaappila does not explicitly disclose wherein at least one radio wave transmitted by the first wireless communication interface includes information about an address and/or a universally unique identifier for identifying the communication apparatus. 
	However, Kainulainen in the same field of endeavor teaches the system (Figure 1 of Kainulainen), wherein the wireless signal transmitted includes address (TxAdd indicator whether the packet contains positioning information and the type of information paragraph 45, Figure 4B of Kainulainen).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the above teachings as taught by Kainulainen into Knaappila in order to include header information in the packet (see Abstract of Kainulainen).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Murphy U.S. Patent No. 10,791,536 (hereinafter Murphy).
Regarding claim 3, Knaappila discloses the communication system according to claim 1. 
Knaappila does not explicitly disclose wherein the one or more controllers included in the communication terminal are further configured to acquire distance information based on the radio field intensity information.
	In the same field of endeavor, Murphy teaches such feature (Col. 4, Lines 35-65 of Murphy).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murphy into Knaappila in order to determine the bearing of the vehicle computing device relative to the requestor computing device (Col. 13 Lines 42-46 of Murphy).

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Lin et al. U.S. Patent Application No. 2020/0212985 A1 (hereinafter Lin).

Regarding claim 6, Knaappila discloses the communication system according to claim 1, wherein at least one radio wave which the first wireless communication interface emits includes position information concerning positions of the plurality of antennas (Figure 3 and Paragraphs 37- 39, 54-55 of Knaappila, the difference between the received signal vector (positions of the plurality of antennas) and the reference vector (i.e. reference position)). 
However, a position serving as a reference for an area based on which to start establishment of connection.
	In the same field of endeavor, Lin teach such feature (Figures 1-2 and Paragraphs 32-35 of Lin)
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lin into Knaappila in order to know direction of the device without conducting the direction estimation (Lin, Paragraph 35 of Lin).

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Lin et al. (US 20200212985 A1), further in view of Murphy (US 10791536 B1).
Regarding claim 7, Knaappila discloses the communication system according to claim 6, 
The combination of Knaappila and Lin further teaches wherein the one or more controllers included in the communication terminal are further configured to acquire, based on the radio field intensity information, the angle information, the position information, and angle information that are based on the position serving as the reference (Fig. 3 and Paragraphs 37-39, 54-55 of Knaappila).
	However, the combination of Knaappila and Lin fails to teach the unit further configured to obtain distance information.
	In the same field of endeavor, Murphy teaches such feature (Col. 4, Lines 35-65 of Murphy).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murphy into the combination of Knaappila and Lin in order to determine the bearing of the vehicle computing device relative to the requestor computing device (Col. 13, Lines 42-46 of Murphy).

10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Lin et al. (US 20200212985 A1), and further in view of Miller U.S. Patent Application No. 2020/0388138 A1 (hereinafter Miller).

Regarding claim 8, the combination of Knaappila and Lin discloses the communication system according to claim 6. 

	In the same field of endeavor, Miller teaches such feature (Fig. 17 and Paragraph 109 of Miller).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Miller into the combination of Knaappila and Lin in order to block the signal (Paragraph 86 of Miller).

Regarding claim 9, the combination of Knaappila, Lin and Miller discloses the communication system according to claim 8. 
The combination of Knaappila, Lin and Miller further teaches the communication system according to claim 8, wherein the one surface side is a surface side opposite to the position serving as the reference (Figures 1, 3, 4B of Knaappila, reference position n is on the opposite side of the antenna 197).

11.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Lin et al. (US 20200212985 A1), and further in view of Takahashi U.S. Patent Application No. 20200293250 A1 (hereinafter Takahashi).

Regarding claim 10, the combination of Knaappila and Lin discloses the communication system according to claim 6. 
However, the communication system according to claim 6, wherein a member including a target mark is mounted near the position serving as the reference.
	In the same field of endeavor Takahashi teaches such feature (Fig. 1 and Paragraph 33 of Takahashi).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Takahashi into the combination of Knaappila and Lin in order to indicating a place of the antenna of the transmitting device (Paragraph 33 of Takahashi).

Regarding claim 11, the combination of Knaappila, Lin and Takahashi discloses the communication system according to claim 10, wherein the communication apparatus further comprises a near field communication (NFC) unit configured to perform NFC communication, and wherein the NFC unit is mounted near the member including the target mark (Fig. 1 and Paragraph 33 of Takahashi).

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Ikeda U.S. Patent Application No. 20200162633 A1 (hereinafter Ikeda).

Regarding claim 12, Knaappila discloses the communication system according to claim 1, 

	In the same field of endeavor, Ikeda teach such feature (Figure 2, step 290 and Paragraph 78 of Ikeda).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ikeda into Knaappila in order to connect the device to an access point (Paragraph 4 of Ikeda).

13.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Ikeda (US 20190265924 A1).

Regarding claim 14, Knaappila discloses the communication system according to claim 1. 
However, Knaappila fails to teach claim 14.  The communication system (Figure 1 of Ikeda) according to claim 1, wherein the communication apparatus further comprises a third wireless communication interface conforming to a Wi-Fi standard (Figure 3 and Paragraph 58 of Ikeda), wherein the communication terminal further comprises a fourth wireless communication interface conforming to the Wi-Fi standard (Figure 2 and Paragraph 53 of Ikeda), and wherein the communication terminal transmits information (Figures 17-18 and Paragraphs 138-139 of Ikeda) used for connecting the third wireless communication interface and the fourth wireless Figure 18 and Paragraphs 141-143 of Ikeda).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ikeda into Knaappila in order to communicate through wireless communication which complies with Wi-Fi standards (Paragraph 2 of Ikeda).

Regarding claim 15, Knaappila discloses the communication system according to claim 14, 
The combination of Knaappila and Ikeda teaches the communication system according to claim 14, wherein the communication terminal transmits print data to the communication apparatus after connection between the third wireless communication interface and the fourth wireless communication interface is established (Paragraph 18, step s107 of Ikeda).

14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Ikeda (US 20190265924 A1), and further in view of SEI U.S. Patent Application No. 20170155794 A1 (hereinafter SEI).

Regarding claim 16, Knaappila discloses the communication system according to claim 14, 
However, the combination of Knaappila and Ikeda fails to teach the communication system according to claim 14, wherein the communication apparatus 
	In the same field of endeavor, SEI teaches such features (Image reading unit 14; Paragraph 116, Figures 1-2 of SEI).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sei into the combination of Knaappila and Ikeda in order to execute different kinds of jobs (Paragraph 116 of SEI).

15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Knaappila (US 20180176776 A1) in view of Ikeda (US 20190265924 A1), and further in view of Suzuki et al. U.S. Patent Application No. 20150131486 A1 (hereinafter Suzuki).

Regarding claim 17, Knaappila discloses the communication system according to claim 14, 
However, the combination of Knaappila and Ikeda fails to teach the communication system according to claim 14, wherein the communication terminal retains calibration information.
	In the same field of endeavor, Suzuki teach such feature (Figure 6 and Paragraphs 43-45 of Suzuki).

taught by Suzuki into the combination of Knaappila and Ikeda in order to execute different kinds of jobs (Paragraph 116 of SEI).

Cited Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell et al. (US 10,090,886) discloses a method for controlling wireless power delivery, comprising: at a transmitter with two or more antenna elements, a power transmission signal circuit operatively coupled to the two or more antenna elements, a processor operatively coupled to the power transmission signal circuit, and a storage operatively coupled to the processor.
GOYAL et al. (US 2020/0329052) discloses a device, such as the wireless device, implementing the BT protocol may operate according to one radio mode, such as basic rate (BR)/enhanced data rate (EDR), and a device implementing the BLE protocol may operation according to a BLE radio mode.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675